Robert Michael Jordan v. Texas Farm Bureau Insurance Company















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-108-CV

     ROBERT MICHAEL JORDAN,
                                                                              Appellant
     v.

     TEXAS FARM BUREAU INSURANCE
     COMPANY,
                                                                              Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court # 34135 
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On September 22, 1998, the parties filed an agreed motion to dismiss this appeal.  In relevant
portion, Rule 42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The motion states that the parties have agreed to a settlement of their disputes.  As part of that
settlement, the parties have agreed to the dismissal of this appeal with each party bearing its own
costs.  Attorneys for both parties have signed the motion.
      Therefore, under the authority of Rule 42.1, the cause is dismissed.  All parties are to bear
their own costs on this appeal. 
PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed September 30, 1998
Do not publish